Order denying defendants’ motion to direct plaintiff to serve an amended complaint stating and numbering separately his alleged cause of action and extending defendants' time to answer reversed upon the law, without costs, motion granted, without costs, and the plaintiff directed to serve an amended complaint accordingly within ten days after service of a copy of the order to be made upon this decision with notice of entry thereof. The first cause of action in the complaint states two causes of action, each upon a separate and distinct libel, and defendants are entitled to have them separated and numbered. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.